DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 10, 14, 15, 22, and 23 are rejected under 35 U.S.C. 103 in view of US 2014/0053341 to Parvin.
Regarding Claims 1, 22, and 23.  Parvin teaches bedding products such as a mattress, pillow, or chair pad (Paragraph 0009), i.e. cushioning materials.  The cushioning materials of Parvin particles/chunks of foam distributed within a fiber network (Paragraphs 0023 and 0019).  The particles/chunks of foam are distributed within the fibers (Paragraph 0019).  The fiber strands may be of a type that includes a structure 
Parvin does not expressly teach the cushioning materials comprise about 10% to about 40% of the fiber network by volume and about 60% to about 90% of the foam material by volume.  However, Parvin does teach the cushioning materials may include various percentages of the materials (Paragraph 0023) and thus does not limit particularly limit the volumetric ratio thereof.  The experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants' claims patentable in the absence of unexpected results.  In re Aller, 220 F.2d 454, 105, 105 USPQ 233 (CCPA 1955) (MPEP 2144.05) Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to optimize the volumetric ratio of the fiber network relative to foam material in the cushioning materials of Parvin.  The motivation would have been that a higher volume percentage of foam material relative to fiber material would reduce the cost of making the cushioning materials and provide more environmentally-friendly products, as they would comprise a greater quantity of recycled material (Paragraph 0019).  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.   In re Boesch and Slaney, 617 F.2d 272, 205, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05)  
Regarding Claim 4.  Parvin teaches the cushioning material of Claim 1 wherein the foam material may comprise latex foam (Paragraph 0008).
Regarding Claim 5.  Parvin teaches the cushioning material of Claim 1 wherein the foam material may comprise viscoelastic/slow recovery/memory polyurethane foam (Paragraph 0037).
Regarding Claim 10.  Parvin teaches the cushioning material of Claim 1 wherein the fibers may be made from polyester (Paragraph 0037).
Regarding Claims 14 and 15.  Parvin teaches the cushioning material of Claim 1 but is silent regarding the instantly claimed properties.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Parvin teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process. 
Claim 3 is rejected under 35 U.S.C. 103 in view of US 2014/0053341 to Parvin, as applied to Claim 1 above, and further in view of US 5,061,737 to Hudson.
Regarding Claim 3.  Parvin teaches the cushioning material of Claim 1 but does not expressly teach the fibers comprise a siliconized material.  However, Hudson also teaches a cushioning material comprising fibers which are coated or slickened with silicone (Column 2, Lines 15 – 20).  Parvin and Hudson are analogous art as they are from the same field of endeavor, namely cushioning materials based upon fibers and foam materials.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to coat the fibers of Parvin with silicone, as suggested by Hudson.  The motivation would have been that Hudson teaches this treatment enhances washability, resilience, and durability of the cushioning material (Column 2, Lines 15 – 20).  

Claims 6, 7, and 21 are rejected under 35 U.S.C. 103 in view of US 2014/0053341 to Parvin, as applied to Claim 1 above, and further in view of EP 2 208 445 to Wassilefky.
Regarding Claims 6 – 7 and 21.  Parvin teaches the cushioning material of Claim 1 but is silent regarding the density of the foam material.  However, Wassilefky also teaches the concept of preparing a cushioning material from fibers and foam materials.  The foam material has a density as low as about 30 kg/m3 (1.8 pcf) and as high as 140 3 (8.7 pcf) (Paragraphs 0015 – 0016).  Parvin and Wassilefky are analogous art as they are from the same field of endeavor, namely cushioning materials based upon fibers and foam materials.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to use a polyurethane foam having the density in the range suggested by Wassilefky to prepare the cushioning material of Parvin.  The motivation would have been that Wassilefky shows that this is a suitable density for foam materials which are to be used in cushioning applications (Paragraphs 0015 – 0016), which is also the intended application for the products of Parvin.

Claims 8, 9, and 11 – 13 are rejected under 35 U.S.C. 103 in view of US 2014/0053341 to Parvin, as applied to Claim 1 above, and further in view of US 3,900,648 to Smith.
Regarding Claims 8 and 9.  Parvin teaches the cushioning material of Claim 1 but is silent regarding the diameter of the particles/chunks of the foam material.  However, Smith also teaches the concept of preparing a cushioning material from fibers and foam materials, in which the foam particles have diameters of up to 1 inch (Column 4, Lines 64 - 67).  Parvin and Smith are analogous art as they are from the same field of endeavor, namely cushioning materials based upon fibers and foam materials.  Before the effective filing date of the instantly claimed invention, it would have been obvious 
Regarding Claim 11.  Parvin teaches the cushioning material of Claim 1 but does not expressly teach the fiber material is non-elastic.  However, Smith also teaches a cushioning material in which the fibers used may be acetate based (Column 3, Lines 23 – 26), i.e. fibers which are non-elastic.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to use acetate fibers as suggested by Smith in the cushioning material of Parvin.  The motivation would have been that acetate fibers may be derived from plant materials, and would thus would increase the renewable resource content of the cushioning material.
Regarding Claims 12 and 13.  Parvin teaches the cushioning material of Claim 1 but is silent regarding the denier of the fibers (Column 2, Lines 13 - 16).  However, Smith also teaches the concept of preparing a cushioning material from fibers and foam materials.  The fiber material may have a denier as low as 1 D (Column 3, Lines 37 – 41).   Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide fibers having a denier in the 

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0053341 to Parvin in view of US 2015/0044393 to Uretsky et al.
Regarding Claims 16 and 18.  Parvin teaches a method of making a bedding products such as a mattress, pillow, or chair pad (Paragraphs 0005 - 0009), i.e. cushioning materials.  The method comprises mixing/blending foam particles with fibers  (Paragraph 0037).  The particles/chunks of foam are distributed within the fibers (Paragraph 0019).  The fiber strands may be made from polyester and of a structure that helps hold the foam in place (Paragraph 0037), i.e. the foam material may be suspended within the network of fibers.
Parvin does not expressly teach the cushioning materials comprise about 10% to about 40% of the fiber network by volume and about 60% to about 90% of the foam material by volume.  However, Parvin does teach the cushioning materials may include In re Aller, 220 F.2d 454, 105, 105 USPQ 233 (CCPA 1955) (MPEP 2144.05) Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to optimize the volumetric ratio of the fiber network relative to foam material in the cushioning materials of Parvin.  The motivation would have been that a higher volume percentage of foam material relative to fiber material would reduce the cost of making the cushioning materials and provide more environmentally-friendly products, as they would comprise a greater quantity of recycled material (Paragraph 0019).  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.   In re Boesch and Slaney, 617 F.2d 272, 205, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05)    
Parvin does not teach the method further comprises a step of opening the fibers.  However, Uretsky et al. also teaches a method of making a composite material comprising a fiber component in which the fibers initially undergo an opening step (Paragraph 0019).  Parvin and Uretsky et al. are analogous art as they are from the same field of endeavor, namely composite materials comprising a fiber component.  Before the effective filing date of the instantly claimed invention, it would have been obvious .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0053341 to Parvin in view of US 3,900,648 to Smith and EP 2 208 445 to Wassilefky.
Regarding Claim 20.  Parvin teaches bedding products such as a mattress, pillow, or chair pad (Paragraph 0009), i.e. cushioning materials.  The cushioning materials of Parvin particles/chunks of foam distributed within a fiber network (Paragraphs 0023 and 0019).  The fiber strands may be of a type that includes a structure that helps hold the foam in place (Paragraph 0037), i.e. the foam material may be suspended within the network of fibers.  The foam material may comprise latex foam or viscoelastic polyurethane (Paragraph 0008).
Parvin does not expressly teach the cushioning materials comprise about 10% to about 40% of the fiber network by volume and about 60% to about 90% of the foam material by volume.  However, Parvin does teach the cushioning materials may include In re Aller, 220 F.2d 454, 105, 105 USPQ 233 (CCPA 1955) (MPEP 2144.05) Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to optimize the volumetric ratio of the fiber network relative to foam material in the cushioning materials of Parvin.  The motivation would have been that a higher volume percentage of foam material relative to fiber material would reduce the cost of making the cushioning materials and provide more environmentally-friendly products, as they would comprise a greater quantity of recycled material (Paragraph 0019).  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.   In re Boesch and Slaney, 617 F.2d 272, 205, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05)  
Parvin is additionally silent regarding the diameter of the particles/chunks of the foam material.  However, Smith also teaches the concept of preparing a cushioning material from fibers and foam materials, in which the foam particles have diameters of up to 1 inch (Column 4, Lines 64 - 67).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide the foam particles of Parvin with a diameter of 1 inch as suggested by Smith.  
Parvin is additionally silent regarding the denier of the fibers (Column 2, Lines 13 - 16).  However, Smith also teaches the concept of preparing a cushioning material from fibers and foam materials.  The fiber material may have a denier as low as 1 D (Column 3, Lines 37 – 41).   Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide fibers having a denier in the range suggested by Smith in the cushioning material of Parvin.  The motivation would have been that Smith shows that this is a suitable denier for fibers which are to be used in cushioning applications (Column 2, Lines 13 - 16), which is also the intended application for the products of Parvin.  Furthermore, Smith expresses a preference that the fibers be as fine as possible (Column 3, Line 37) and therefore a person of ordinary skill in the art would have been motivated to provide fibers with the lowest denier based on this disclosure.
Parvin is also silent regarding the density of the foam material.  However, Wassilefky also teaches the concept of preparing a cushioning material from fibers and foam materials.  The foam material has a density as low as about 30 kg/m3 (1.8 pcf) and as high as 140 kg/m3 (8.7 pcf) (Paragraphs 0015 – 0016).  Parvin and Wassilefky are analogous art as they are from the same field of endeavor, namely cushioning materials .

Response to Arguments
Applicant's arguments filed September 21, 2021 have been fully considered and are persuasive with respect to the outstanding rejection under 35 U.S.C. 102(a)(1) in view of US 2014/0053341 to Parvin.  The Office agrees that the Parvin does not expressly teach the claimed volume percentages of foam material and fiber network in its cushioning materials.
However, it is the Office’s position that Parvin is properly relied upon to render obvious the instant claims as amended, as detailed in the corresponding rejections under 35 U.S.C. 103 above.  In response to applicant’s argument that Parvin teaches an embodiment that “[t]he foam fiber product may include about 20% to about 30% by volume foam and about 70% to about 80% by volume of fiber”: it has been held that prior art’s mere disclosure of more than one alternative does not constitute a teaching 
Applicant additionally argues that the abstract of Parvin teaches that providing more fiber than foam by volume in a cushioning material allows the cushioning material disclosed to provide adequate cushioning for a variety of different types of bedding.  It is respectfully submitted that there is no teaching in the abstract regarding volume percentages of fiber or regarding the concept of adequate cushioning.  
In response to applicant’s argument that there is no suggestion or motivation to modify Parvin to include more foam by volume than fibers by volume, the Office respectfully disagrees.  As discussed in the new grounds of rejection of Claims 1, 16, and 20 under 35 U.S.C. 103, the motivation would have been that a higher volume percentage of foam material relative to fiber material would reduce the cost of making the cushioning materials and provide more environmentally-friendly products, as they would comprise a greater quantity of recycled material (see Paragraph 0019 of Parvin).

Applicant’s arguments that the applied secondary references do not remedy the deficiencies of Parvin are not persuasive, as the alleged deficiencies have been addressed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center 





/MELISSA A RIOJA/            Primary Examiner, Art Unit 1764